                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE


UNITED STATES OF AMERICA,                         )
                                                  )
                      Plaintiff,                  )
                                                  )
v.                                                )             No. 3:19-CR-49-TAV-DCP
                                                  )
JAHMAL K. TORY,                                   )
                                                  )
                      Defendant.                  )


                               MEMORANDUM AND ORDER

       All pretrial motions in this case have been referred to the undersigned pursuant to 28 U.S.C.

§ 636(b) for disposition or report and recommendation regarding disposition by the District Judge,

as may be appropriate. Presently before the Court are Defendant’s Motion to Review Appointment

of Counsel [Doc. 95] and Pro Se Motion to Appoint New Counsel [Doc. 96]. On October 18,

2019, the parties appeared before the Court for a motion hearing. Assistant United States Attorney

Anne-Marie Svolto was present representing the Government.            Assistant Federal Defender

Benjamin Sharp was present representing the Defendant, who was also present. Attorney Mark

Brown was also present.

       In the Motion to Review Appointment of Counsel [Doc. 95], Mr. Sharp states that

Defendant has requested the filing of the motion due to a breakdown of communication in the

attorney-client relationship. In his pro se Motion to Appoint New Counsel [Doc. 96], Defendant

states that he wishes for the Court to appoint him new counsel due to Mr. Sharp’s failure to file

several motions that Defendant had requested he file on his behalf. At the October 18, 2019
hearing, Mr. Sharp stated that he informed Defendant that he did not feel that he could justifiably

file certain of the requested motions. The Government stated that it had no objection to the motion.

       The Court conducted a sealed, ex parte hearing with Defendant and Mr. Sharp to learn the

nature and extent of the problems with the attorney-client relationship.          Based upon the

representations of Mr. Sharp and Defendant during the sealed portion of the hearing, the Court

finds that the trust necessary for the attorney-client relationship is irretrievably broken and the

ability to communicate is significantly eroded. Accordingly, the Court finds that good cause exists

to grant the request for substitution of counsel. See Wilson v. Mintzes, 761 F.2d 275, 280 (6th Cir.

1985) (holding that a defendant seeking to substitute counsel must show good cause).

       Therefore, Defendant’s Motion to Review Appointment of Counsel [Doc. 95] is

GRANTED, and Mr. Sharp is RELIEVED as counsel of record for Defendant. Defendant is,

however, INSTRUCTED that he is not allowed to file pro se motions on his own behalf while

represented by counsel. Therefore, Defendant’s Pro Se Motion to Appoint New Counsel [Doc.

96] is DENIED AS MOOT. At the end of the hearing, Attorney Brown agreed to accept

representation of the Defendant if the present motion was granted. The Court therefore and hereby

SUBSTITUTES and APPOINTS Attorney Brown under the Criminal Justice Act, 18 U.S.C. §

3006A, as counsel of record for the Defendant. Mr. Sharp is DIRECTED to turn over all

discovery and the Defendant’s file to Attorney Brown.

       Accordingly, it is ORDERED:

               (1) Defendant’s Motion to Review Appointment of Counsel [Doc.
               95] is GRANTED and Defendant’s Pro Se Motion to Appoint New
               Counsel [Doc. 96] is DENIED AS MOOT;

               (2) Assistant Federal Defender Sharp is RELIEVED of further
               representation of Defendant and DIRECTED to provide new
               defense counsel with the discovery and information from
               Defendant’s file as soon as possible; and

                                                 2
     (3) Attorney Mark Brown is SUBSTITUTED and APPOINTED
     as counsel of record for the Defendant pursuant to the CJA.

IT IS SO ORDERED

                                      ENTER:


                                      ______________________________
                                      Debra C. Poplin
                                      United States Magistrate Judge




                                  3
